Order entered March 26, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-19-00808-CV

     CHRIS MASSENBURG AND JONATHAN LAWTON, Appellants

                                     V.

        LAKE POINT ADVISORY GROUP, LLC, ET AL., Appellee

             On Appeal from the 439th Judicial District Court
                        Rockwall County, Texas
                   Trial Court Cause No. 1-19-0935

                                  ORDER

     Before the Court is appellees’ motion for show cause order, contempt, and

sanctions. We DENY the motion.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE